ACCEPTED
                                                                                         03-14-00615-CR
                                                                                                3953040
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    1/29/2015 3:31:49 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                            CAUSE NO. 03-14-00615-CR

                                                             FILED IN
                                                      3rd COURT OF APPEALS
            _________________________________________________
                                                          AUSTIN, TEXAS
                                                      1/29/2015 3:31:49 PM
                       IN THE COURT OF APPEALS          JEFFREY D. KYLE
                  FOR THE THIRD DISTRICT OF TEXAS             Clerk
                            AUSTIN DIVISION
            _________________________________________________


ALEXIS MARIE IRELAND                      §
                                          §
v.                                        §
                                          §
STATE OF TEXAS                            §

             _______________________________________________

     APPELLANT’S MOTION FOR LEAVE TO FILE AMENDED BRIEF
          _______________________________________________




                                          Justin Bradford Smith
                                          Texas Bar No. 24072348
                                          Harrell, Stoebner, & Russell, P.C.
                                          2106 Bird Creek Drive
                                          Temple, Texas 76502
                                          Phone: (254) 771-1855
                                          FAX: (254) 771-2082
                                          Email: justin@templelawoffice.com

                                          ATTORNEY FOR APPELLANT



Appellant’s Motion for Leave to File Amended Brief                             Page 1
Ireland v. State; Cause No. 03-14-00615-CR
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, ALEXIS MARIE IRELAND, who files this

Motion for Leave to File Amended Brief, and shows unto the Court as follows:

                                             I.

       Appellant’s brief was due on or before January 28, 2015.

                                            II.

       Appellant timely filed her brief.

                                           III.

       After filing the brief, Appellant’s counsel noticed the “Issues Presented”

section erroneously contains a second issue, when only one issue is argued—and

was intended to be argued—in the body of the brief.

                                            IV.

       Appellant submitted an amended brief removing the second issue from the

Issues Presented section, and asks the Court to grant this motion and file the

amended brief.

                                        PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court

grant this motion and accept Appellant’s amended brief for filing.




Appellant’s Motion for Leave to File Amended Brief                         Page 2
Ireland v. State; Cause No. 03-14-00615-CR
                                                 Respectfully submitted:


                                                 /s/ Justin Bradford Smith
                                                 Justin Bradford Smith
                                                 Texas Bar No. 24072348

                                                 Harrell, Stoebner, & Russell, P.C.
                                                 2106 Bird Creek Drive
                                                 Temple, Texas 76502
                                                 Phone: (254) 771-1855
                                                 FAX: (254) 771-2082
                                                 Email: justin@templelawoffice.com

                                                 ATTORNEY FOR APPELLANT




                            CERTIFICATE OF SERVICE

       I hereby certify that, on January 29, 2015, a true and correct copy of the

Appellant’s Motion for Leave to File Amended Brief was provided to counsel

below via eservice:

       Bob Odom
       Bell County District Attorney’s Office
       P.O. Box 540
       Belton, Texas 76513
       Email: DistrictAttorney@co.bell.tx.us
              Attorney for the State


                                                 /s/ Justin Bradford Smith
                                                 Justin Bradford Smith


Appellant’s Motion for Leave to File Amended Brief                             Page 3
Ireland v. State; Cause No. 03-14-00615-CR